Citation Nr: 1510246	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service-connected asthma.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was brought before the Board in September 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

COPD was not caused by nor is it chronically worsened by service-connected asthma.


CONCLUSION OF LAW

COPD is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided a VA examination in April 2010 with an addendum opinion obtained in September 2014.  These medical opinions are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide a sufficient rationale for all diagnoses and opinions expressed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded for additional development.  Specifically, the Board instructed that an addendum opinion be obtained to address the aggravation prong of a secondary service connection claim.  As noted above, an adequate addendum opinion was obtained in September 2014.  As such, there has been substantial compliance with the Board's prior remand, and adjudication of the instant appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts entitlement to service connection for COPD as secondary to his service-connected asthma.  Importantly, the Board notes that neither the Veteran, nor the record, suggests his COPD is directly related to his period of active military service.  As such, the Board will limit its consideration to the theory of secondary service connection as advanced by the Veteran.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

At an April 2010 VA examination, the Veteran reported increasing reliance on an inhaler with coughing in the morning and wheezing throughout the day.  He reported exacerbations precipitated by fog and higher elevations and a smoking history of one pack per day for 10 years up to 1978 with intermittent smoking on and off through the years since.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined that it is unlikely that his COPD is a result of service-connected asthma.  The examiner noted that she consulted with a pulmonologist, who reviewed the Veteran's most recent chest x-ray and indicated he had emphysematic changes in his lungs which is not consistent with asthma.

An addendum opinion was obtained in September 2014 to address the aggravation prong of the Veteran's secondary service connection claim.  The VA examiner noted the Veteran's intermittent smoking history in determining that it is difficult to determine a baseline respiratory status of his COPD.  Ultimately, the examiner opined that, regardless of an established baseline, the Veteran's COPD was not aggravated beyond normal progression by his service-connected asthma.  In this regard, the VA examiner cited medical literature in noting that although asthma and COPD can both be defined as obstructive lung disease, they are separate and distinct respiratory conditions with different etiologies.  The examiner further noted that smoking causes lung damage under any circumstances, and many patients with co-existent asthma and COPD have had asthma for many years and cause additional lung damage by smoking, resulting in COPD.

The Veteran has not produced a competent medical opinion in support of his claim that his COPD is caused or aggravated by his service-connected asthma.  The Board acknowledges that the Veteran himself has claimed that he suffers from COPD as secondary to service-connected asthma.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for COPD as secondary to asthma, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for COPD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


